Citation Nr: 1144634	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-38 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to service connection for hypertension.




ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from June 1978 to July 1979 and from March 1980 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that the Veteran's claim was initially adjudicated as entitlement to service connection for paranoid schizophrenia.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

Upon review of the claims file, the Board has determined that further development is necessary prior to adjudication of the claims.

In his application for VA compensation benefits received in July 2008, the Veteran reported that he had reserve service from June 1978 to May 1984; however, the claims file not contain any reserve records.  The only military records associated with the claims file are from the Veteran's active duty periods from June 1978 to July 1979 and from March 1980 to May 1980.  Therefore, the Board finds that a remand is necessary to verify the Veteran's reserve service and to obtain any pertinent records.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in September 2009, the Veteran asserted that he was diagnosed with the claimed disorders while he was service in the Marines.  He also claimed that he was discharged from service based on schizophrenia and that the disorder continued to affect him after service.  The Veteran's DD214s for his two period of active duty service are associated with the claims file, and one of them indicates that he was discharged from service due to unsuitability and personality disorders in May 1980.  However, the circumstances surrounding the Veteran's discharge from service is unclear because his service personnel file is not of record and the service treatment records from that period of time are scant.  His service personnel records may provide additional information regarding the circumstance of his discharge.  Therefore, the Board finds that the Veteran's personnel records should be obtained and associated with the claims file.

Moreover, there are no medical records in the claims file for the period from 1980 to 2007.  Therefore, the RO should attempt to obtain and associate such records with the claims file.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed acquired psychiatric disorder, personality disorder, and hypertension.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for treatment records dated from 1980 to 2007.

2.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request his complete service personnel records for his periods of active duty service from June 1978 to July 1979 and from March 1980 to May 1980.

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken. 

2.  The RO should also contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to make a specific request for service psychiatric or mental health records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  Specifically, it should be ascertained whether mental health records may be stored somewhere other than with the service treatment records. 

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken. 

3.  The RO should request verification of the dates the Veteran served in the reserves and obtain his service personnel and treatment records for such service.  

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


